Fourth Court of Appeals
                                          San Antonio, Texas
                                                JUDGMENT
             Nos. 04-14-00227-CV, 04-14-00228-CV, 04-14-00229-CV, 04-14-00230-CV

                                     BEXAR APPRAISAL DISTRICT,
                                              Appellant

                                                        v.

    SIVAGE INVESTMENTS, LTD. and Sivage Community Development, Inc.; Bitterblue Inc.,
    Niemann Family Partnership, Linda Wittig, Custodian, et al., and Bitterblue/Two Creeks Phase
         Two Ltd.; Smithson Road Development, Ltd.; and LaCantera Development Corp.,
                                            Appellees

                     From the 408th Judicial District Court, Bexar County, Texas 1
           Trial Court Nos. 2012-CI-04570, 2013-CI-08083, 2013-CI-18487, 2013-CI-03133
                             Honorable Janet P. Littlejohn, Judge Presiding

       BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.
It is ORDERED that Appellees Sivage Investments, Ltd. and Sivage Community Development,
Inc.; Bitterblue Inc., Niemann Family Partnership, Linda Wittig, Custodian, et al., and
Bitterblue/Two Creeks Phase Two Ltd.; Smithson Road Development, Ltd.; and LaCantera
Development Corp., recover their costs of appeal from the Appellant Bexar Appraisal District.

           SIGNED November 19, 2014.


                                                          _____________________________
                                                          Catherine Stone, Chief Justice




1
    04-14-00228-CV – From the 407th Judicial District Court, Bexar County, Texas
    04-14-00229-CV – From the 45th Judicial District Court, Bexar County, Texas
    04-14-00230-CV – From the 288th Judicial District Court, Bexar County, Texas